Citation Nr: 1725147	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the back.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

6.  Entitlement to an increased rating for right knee bursitis, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 20 percent disabling

8.  Entitlement to an increased rating for right foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for left foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for facial dermatitis, currently evaluated as 10 percent disabling

11.  Entitlement to a compensable rating for residuals of a left second toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from September 1990 to September 1992.  He also served in the Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Los Angeles, California.  In April 2015, the Veteran attended a hearing before the undersigned.  The case was remanded in February 2015 and August 2015.

In a June 2011 rating decision the Veteran was granted entitlement to service connection for posttraumatic stress disorder and assigned a 70 percent evaluation effective March 3, 2011.  In a September 2011 notice of disagreement, the Veteran and his representative claimed entitlement to an earlier effective date for the grant of service connection for PTSD.  

In a June 2012 rating decision the Veteran was granted entitlement to service connection for posttraumatic stress disorder effective July 13, 2010.  At the appellant's April 2015 Board hearing it was argued that the Veteran was entitled to an effective date of January 12, 2009.  

In a November 2015 rating decision, the Veteran was granted entitlement to service connection effective October 5, 2006.  This decision constituted a full grant of the earlier effective date claim on appeal, and it is earlier than the effective date requested by the Veteran and his representative.  As they have not expressed any disagreement with the date now assigned, this issue has been granted in full and is no longer on appeal.

All remaining issues other than entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has erectile dysfunction which has been linked by competent medical evidence to service-connected disabilities.

CONCLUSION OF LAW

Erectile dysfunction was caused or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has erectile dysfunction which was caused by his service-connected hypertension.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, there is competent medical evidence which relates the Veteran's erectile dysfunction to his service-connected hypertension and PTSD.  A May 2015 urology note from a urology nurse practitioner diagnosed the Veteran with organic erectile dysfunction and testicular hypofunction.  She opined that the primary cause of the Veteran's erectile dysfunction was his hypertension and PTSD.  While the nurse practitioner did not provide much rationale for her opinion, her findings are consistent with the other medical evidence of record which show erectile dysfunction complaints in conjunction with the increase in severity of the Veteran's hypertension.  There is no contrary medical opinion.

Resolving reasonable doubt in the Veteran's favor, the Board finds that there exists adequate medical evidence which establishes that his erectile dysfunction is either caused or aggravated by his service-connected disabilities.  

The claim is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

In August 2015, the case was remanded in order to obtain additional medical records and examinations.  The Board directed that all records from the Los Angeles VA outpatient system since June 2012 be obtained and associated with the claims folder.  An entry was added to VBMS which was labeled "WEST LOS ANGELES JUNE 2012 - SEPT 11, 2015," but the file contains only a single record from September 2015.  The Veteran has also submitted a urology treatment record from May 2015 from the Greater Los Angeles Healthcare System.  This indicates that the September 2015 record cannot possibly be the only medical treatment record for the Veteran from 2012 to 2015, and additional VA treatment records are likely outstanding.  The Board therefore must remand these issues in order to ensure compliance with the prior remand directives and to obtain all records that are within the Board's constructive possession.  See Stegall v. West, 11 Vet. App. 268 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The August 2015 remand also directed that the Veteran be afforded VA examinations to evaluate the severity of his posttraumatic stress disorder, right knee bursitis, left knee arthritis, bilateral pes planus, facial dermatitis, and left toe fracture residuals.

November 2015 and January 2016 notifications letters sent to the Veteran were returned as undeliverable.  In July 2016, the AOJ attempted to determine the Veteran's current address.  A new possible address was found, and VA examinations were scheduled for the Veteran.  These examinations were cancelled in November 2016 when the Veteran failed to respond prior to the examinations.

While individuals applying for VA benefits do have a responsibility to cooperate with VA in the gathering of the evidence, including keeping VA apprised of their current address and attending VA examinations, the Board finds that there may be failure on the part of VA to maintain an accurate address for the Veteran.  The record indicates that as of June 2016, the Veteran had been incarcerated for six months at the Los Angeles County Central Jail.  April and May 2016 VA treatment records indicate that the Veteran's release from jail was facilitated by a VA jail outreach worker, who then arranged for the Veteran to attend the Dual Diagnosis Treatment Program and to reside at the Delery Veterans Sober Living Home in Los Angeles.  The address of this facility is expressly listed in the treatment record.  It does not appear, however, that notification of the scheduled VA examinations was sent to the Veteran at the Sober Living Home, or that there was any attempt to contact him there in order to clarify his mailing address or phone number.

Further attempts should therefore be made to clarify the Veteran's current contact information and to afford him another opportunity to attend the VA examinations.

Lastly, the Veteran has alleged that he sustained a gunshot wound to the back during a period of active duty for training in 1982 or 1987.  The AOJ should take all necessary steps to verify the Veteran's periods of active duty for training and inactive duty for training, and obtain any outstanding Reserve treatment records associated with his time in the Fourth Light Anti-Aircraft (Hawk) Missile Battalion.  

The Veteran should also be afforded another opportunity to provide authorization to obtain medical records from the Freeman Hospital, where he has reported receiving treatment for a gunshot wound.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current mailing address and telephone number, to include contacting the Delery Veterans Sober Living Home in Los Angeles or any VA outreach worker who has been assisting the Veteran in finding housing, if appropriate.

2. Contact the Veteran and request that he provide authorization and identifying the dates, names and addresses of all private providers, including the Freeman Hospital (currently named the Marina Del Rey Hospital), the campus of the Centinela Hospital Medical Center, and any other facilities within the VA system, who treated him for any claimed disability on appeal.  After securing the necessary releases, the AOJ must request this information and associate it with the claims folder.

3. Request all VA treatment records from the VA Greater Los Angeles Healthcare System and any of its affiliated facilities, as well as any other indicated VA medical centers, since June 2012 and associate them with the claims folder.

4. The AOJ must contact all appropriate service departments and/or record storage facilities, to include the National Personnel Records Center, the Marine Corps Reserve, to include the Fourth Light Anti-Aircraft Missile (Hawk) Battalion, and request that they verify each and every period of the claimant's service.  If these efforts are unsuccessful the Defense Finance and Accounting Service must be contacted.

Each organization is to identify each and every period of service performed by the appellant while in an active duty, active duty for training, and/or inactive duty training capacity.  A Chronological Statement of Retirement Points is NOT acceptable.  

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service, i.e., for what service periods was the appellant paid from an account designated to pay for active duty service?  Inactive duty service?  Active duty for training?  Etc.

A memorandum should be issued listing the Veteran's all periods of service.

5. If the AOJ cannot locate any requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

6. Thereafter, schedule the Veteran for VA examinations to evaluate the current severity of his posttraumatic stress disorder, right knee bursitis, left knee arthritis, bilateral pes planus, facial dermatitis, and left toe fracture residuals.  The examiners must be provided access to all files in VBMS and Virtual VA, and each examiner should acknowledge reviewing all pertinent records.  All pertinent clinical findings addressing the nature and extent of each of these disorders must be reported in detail and specific diagnoses must be provided as to each claimed disorder.

7. Obtain a VA medical opinion addressing the etiology of any diagnosed gastroesophageal reflux disease. The examiner must be provided access to all files in VBMS and Virtual VA and specify in the report that they have been reviewed.  After a thorough review of the claims file and medical history, the examiner is to opine whether it is at least as likely as not (i.e., there is a 50/50 chance) that the gastroesophageal reflux disease had its onset during or is otherwise related to the appellant's active duty service?

If not, is it at least as likely as not that gastroesophageal reflux disease was (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected disabilities (PTSD, bilateral knee arthritis, hypertension, seborrheic dermatitis, bilateral hallux valgus, right knee instability, bilateral pes planus, and left toe fracture residuals) or medication taken for the treatment of those disabilities?  

The examiner must provide both a clear conclusion and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

8. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known and verified address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


